 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDJacob E. Decker and Sons and Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO,Local Union#171. Cases 23-CA-5189,23-CA-5251, and 23-RC-4121March 15, 1976DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MURPHY AND MEMBERSFANNINGAND JENKINSOn June 26, 1975, Administrative Law Judge JohnG. Gregg issued the attached Decision in this pro-ceeding.Thereafter,Respondent filed exceptions anda supporting brief,and a motion to reopen the rec-ord, and the General Counsel filed a brief in supportof the Administrative Law Judge'sDecision and anopposition to Respondent'smotion.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions,briefs, andRespondent'smotion,.and has decided to affirm therulings, findings,'and conclusions of the Administra-tive Law Judge and to adopt his recommended Or-der?1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDryWallProducts,Inc.,91NLRB 544 (1950),enfd.188 F.2d 362 (C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.2 The Respondent filed a motion to reopen the record on the basis that awitness credited by the Administrative Law Judge and found to have beendiscriminatorily discharged by the Respondent had recently been incarcer-ated in a Federal penitentiary after pleading guilty to felony charges. Re-spondent alleges that this information came to its attention after the is-suance of the Decision of the Administrative Law Judge.At the hearing,the Administrative Law Judge initially permitted exami-nation of the witness regarding the fact that he was under a Federal indict-ment for an offense(possession of a hallucinogen,which the witness forth-rightly admitted)unrelated to the reasons for the discharge.However, onthe objection of the General Counsel, the Administrative Law Judge struckfrom the record the statements,questions, and answers regarding this indict-ment.We agree with the Administrative Law Judge's ruling.We have considered the nature of the indictment and the alleged convic-tion and prison sentence resulting therefrom and conclude that such matterswould not bear upon the credibility of this witness or the ultimate findingsas to the unfair labor practices.It is our belief that the reopening of therecord herein and the reconsideration of the credibility resolutions by theAdministrative Law Judge,based on a subsequent conviction of the cred-ited discriminatee for a matter entirely unrelated to the alleged reasons forthe discharge,would lead, in the circumstances herein,to an unwarrantedprolongation of the administrative process. We do not interpret rule 609(a)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,Jacob E. Decker andSons, San Antonio,Texas,its officers,agents,succes-sors, and assigns,shall take the action set forth in thesaid recommended Order.IT IS FURTHER ORDERED that the election conductedin Case 23-RC-4121on October 10 and11, 1974, be,and it hereby is, set aside,and said case be, and ithereby is, remanded to the Regional Director for Re-gion 23 to conduct a new election when he deemscircumstances permit a free choice of bargaining rep-resentative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]and (b)of the new Federal Rules of Evidence,Public Law93-595 (revisedJuly 1, 1975),as requiring such a procedure.For the above reasons,we deny the Respondent'smotion to reopen therecord.DECISIONSTATEMENT OF THE CASEJOHN G.GREGG, Administrative Law Judge:This is aconsolidated proceeding involving unfair labor practiceallegations contained in two separate complaints issuedagainst the Respondent herein.The unfair labor practiceallegations relate to numerous instances of asserted inter-ference by Respondent with organizational rights of its em-ployees in violation of Section 8(a)(1) of the National La-bor Relations Act, as amended,by way of interrogation,threats,promises and grants of benefits, and other forms ofinterference.Also included is an alleged discriminatorydischarge of employees Alfredo Orosco and John Domin-guez and the discriminatory suspension of two employees,Jesse Garcia and RaymondTarin,allegedly in violation ofSection 8(axl) and(3) of the Act. Consolidated with theforegoing is Case 23-RC-4121,involving objections to thevalidity of a representation election conducted amongRespondent's employees on October 10 and 11, 1974. Theobjections,urged by the Union, the Charging Party-Peti-tioner herein,against Respondent,are predicated on as-serted conduct which is substantially coextensive with theconduct alleged in the foregoing unfair labor practice com-plaints.A hearing of the above-entitled matters, with all partiesrepresented, was conducted before me at San Antonio,Texas,on February 11-13 and March3-7, 1975.Subse-quent to the conclusion thereof,General Counsel, Respon-dent, and Charging Party filed comprehensive briefs.Upon the entire record in this proceeding,upon my ob-servation of the witnesses as they testified and after carefulconsideration of the briefs,Imake the following:223 NLRB No. 13 JACOB E. DECKER AND SONS71FINDINGS OF FACT1.JURISDICTIONThe Respondent is, and has been at all times materialherein,a corporationduly organized under and existing byvirtue of the laws ofthe Stateof Delaware and has itsprincipaloffice and place of businessinGarland, Texas,where it is engaged in the business of processingand dis-tributing meat and relatedproducts.During the past 12 months,a representativeperiod, Re-spondent purchasedand received goods valued in excess of$50,000 from firms outside the Stateof Texasand saidgoods wereshipped directlyfrom States otherthan theStateof Texas toRespondent's facilitiesin the State ofTexas.Respondent is now, and has been at all times materialherein,an employerengaged in commercewithin themeaning of Section 2(6) and (7) of the Act.The Unionherein is,and has been at all times materialherein,a labor organizationwithinthe meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESJacob E.Decker&Sons is a wholly owned subsidiary ofArmour and Company, which in turn is a wholly ownedsubsidiary of the Greyhound Corporation.At the timesmaterial herein, the Employer operated two facilities, bothof which are located within the State of Texas,at Garlandand San Antonio. The San Antonio facility is the site of theinstant dispute.At this location the Employer is engaged inthe processing of all types of sausage products and smokedmeats as well as the resale of certainother products. Ap-proximately 120 employees are employed in the appropri-ate bargaining unit.Armour and Company has a long history of amicablerelations with the Union involved herein.The parties aresignatories to a master agreement covering 38 plants andbranches which involveover 7,800 employees.In addition,the parties have individual contracts covering approxi-mately 50 plants which involve over 3,500 additional em-ployees.In the middle of June 1974,theUnion herein com-menced an organizational campaign among the employeesof the Respondent Company at the San Antonio plant. Onthe night of June 20, 1974,seven of Respondent's employ-ees met with union organizers at Rosemary'sLounge andthe campaign was underway.A. The Alleged Acts of Interference,Restraint, andCoercion1.By Plant Superintendent Raymond BrietzkeIt is alleged essentially that Brietzke on or about June 21,1974, called employees individually into his office, askedthem if they knew what would happen if the plant wereunionized,then instructed them to go back into the plantand tell fellow employees to "call it off"; during the lastweek in June interrogated employees as to the names offellow employees who were active on behalf of the Unionand concerning their union sympathies,and ordered themnot to sign union cards;and told employees that if theyvoted the Union in there would be a strike and that anyincrease in wages the Union secured for them would go topay union dues.The record discloses that, on June 27, 28, and 29, Brietz-ke invited numerous employees of the processing depart-ment into his office for individual conversations concern-ing the prospect of a union at the Respondent'splant.Brietzke talked to between 12 and 15 employees includingall 7 who attended the first union meeting at Rosemary'sLounge on June 20.Brietzke testified that he had been plant superintendentfor 16 years and that between the middle and the end ofJune 1974 he became aware of union activity at the plantwhen his boss McCarty advised him that he understoodthat union activity was going on. Brietzke stated that sub-sequently he had conversations with from 12 to 15 employ-ees of the processing department which includes about 25employees. According to Brietzke he had originally intend-ed to talk to all the employees,started down through thetimecards in the processing department as "that seemed tobe possibly where we were having problems with,that wewere trying to establish what we could do, if anything, tohelp." Brietzke identified the problem as union activitiesand stated that the Respondent was interested in findingthe cause.Brietzke stated that he did not know that all those whohad attended the union meeting at Rosemary's Loungewere included in those 12 to 15 employees he talked to.According to Brietzke,prior to these employee contacts,he and McCarty had discussed what was to be the sub-stance of the discussions and he talked to the employeesafter preparing a text as a guide,although he did not actu-ally refer to the text in the course of discussions.Brietzke stated that he did not tell each employee thesame thing word for word,but stayed within the guidelines,that he did not ask any of them how they felt about theUnion, and that he did tell them that if "they felt that weneeded a union then to vote that way. If they felt that wedid not need a union then to go out there and talk to theirfellow employees and tell them why we didn't need aunion."Brietzke stated that he did ask the employees if they hadanything on their minds that they needed to discuss or anyproblems that they had, but none of the employees re-sponded.He advised the employees that he did not want toknow whether the employee had or had not signed an au-thorization card as he did not care whether or not theyhad.Brietzke discussedtheCompany'sbenefits,wage in-creases,and paid insurance plans.He also mentioned thelong strikewhich was under way at nearby Sweeney & Co.,where striking employees were not being paid while onstrike except picket carriers and where employees on strikewere not qualified for state unemployment compensation.Brietzke stated that he also mentioned that,ifa unioncamein and a strike at Respondent's plant did occur, theemployees who did not belong to the Union most likelywould not be able to work because there would be no way 72DECISIONSOF NATIONALLABOR RELATIONS BOARDthat just a few people would be able to run the entire oper-ation.Brietzke also stated that if a union came in and a strikeoccurred "would they be able to feed and clothe their fam-ily, paytheir house payments,automobile payments, with-out their income" and he knew he "couldn't for very long."Brietzkementioned that this was a free America, ev-eryone had a choice to vote whichever way they would,that their choice was their business.He added that if theyfelt that the Company did not need a union they should goout and tell their fellow employeeswhy they didnot need aunion.There was testimony of record concerning Brietzke's em-ployee contacts by the employees contacted,including Bal-tazar Luby, Ruben Mandel, David Vallejo, John T. Dom-inguez, Jesse Garcia, and Alfredo Orosco. While there aredifferences in the versionssupplied bythe employees, thegeneral gist of their testimony tends to substantiateBrietzke's testimony as to the broad substance of the dis-cussions.However,the differences in the versions suppliedby the employees must be examined critically.In his testimony,Mandel stated that he was summonedto Brietzke's office where he had a discussion with Brietzkewith Foreman Manke in attendance.According to Mandel,Brietzke told him that he had heard rumors of union acti-vity in the plant and "said what did I thought about it.... Brietzke discussed the Sweeney strike, queried Man-del as to who would support his family in the event of astrike, and wound up the conversation with the admonish-ment "whenyou go back to work, go and tell your buddiesto call it off."In his, testimony, Vallejo stated that he had been sum-moned to Brietzke's office where Manke was present, thatBrietzke discussed benefits, queried him as to how he wasto payhis bills if he went on strike,noted the Sweeneystrike, and told Vallejo that the Union was just trying tomake money"and theywere guaranteeing me this, andthat, but we wouldn'tget it."Vallejo stated that Brietzkesaid"they would be passing out these cards for you to sign.He said not to sign it because if I was to sign that card andgo on strike he was just saying like all my benefits wereended right there."BaltazarLuby, in his testimony, stated that Manke, hisforeman,summoned him to Brietzke's office where he wastold by Brietzke that he did not want to know about theunion activity,pointed out company benefits, stated thatthe Company was growing and had plenty space to giveemployees raises,that sometimes unions do not deliverwhat they promise,discussed the Sweeney strike, and end-ed with theadmonishment,"if I wereyou, I would go outthere and try to tell some people not to listen to some ofthese rumors going on about theUnion."In his testimony Johnny T. Dominguez stated he wassummoned to Brietzke's office where Manke attended. Ac-cording to Dominguez,Brietzke stressed that he was notfor or against the Union, reminded Dominguez of his goodbenefits, and asked why Dominguez thought he needed aunionin the plant. Brietzke discussed the Sweeney strike,asked Dominguez who would make the house paymentsand other bills if he went on strike, and ended with "well, ifyou think we don't need a union, just go out and tell yourfellow employees not to go for a union." According toDominguez, Brietzke advised him that even if he signed aunion card he did not have to vote for the Union.There was testimony of record by Jesse Garcia who stat-ed that in his conversation Brietzke asked him "what doyou think about the Union."Basedon my careful observation of the witnesses as theytestified and the inherent plausibility of the testimony andconsideration of the arguments of counsel,I am convincedand I find that the record establishes that Brietzke did in-deed make the statementsattributed to him by the employ-ees and thereby interfered with, restrained, and coercedRespondent's employees in their exercise of rights protect-ed by the Act. I found Mandel, Vallejo, Dominguez, Luby,and Garcia credible witnesses.Each impressed me as sin-cere and straightforward in their testimony and in theirresponses on cross-examination. I credit their versions oftheirconversationswithBrietzkeand do not creditBrietzke's versions. I credit Garcia's testimony, knowingthat Garcia falsified a company record, as I am convincedfrom my observation of Garcia and his testimony thatthere is a rationale for the falsification of the record whichretainsGarcia's credibility in his testimony under solemnoath.On the other hand, I am convinced that Brietzke testifiedless than candidly. His responses on cross-examinationwere obviously guarded and controlled.While Brietzkeand counsel for the Respondent urge that Brietzke hewedto the line of his prepared guideline, I am persuaded other-wise. As Brietzke did not actually use the guide in his con-versations, I am convinced that he departed from the textand tailored his remarks to fit the particular employee athand.Taking into account not only the statements made byBrietzke asfound hereinabove based on credited testimonyof various employees, but also the setting and posture inwhich the statements were made, that is the summoning ofthe employees from their respective work stations to theoffice of the plant superintendent where, flanked by a fore-man, the employees were subjected to a discourse clearlyprobative of their union sympathies, I am compelled tofind clear interference, restraint, and coercion within themeaning of Section 8(a)(1) of the Act as alleged in thecomplaint.As for the urging of counsel for the Respondent thatBrietzke prepared his text from professional sources so asto avoid violating the interdictions of the statute, I can onlyrepeat that old cliche that the road to hell is paved withgood intentions. Having observed Brietzke on the stand ashe testified and observed the less educated employees asthey testified, I am persuaded that Brietzke did not intonethe text verbatim to each employee, but tailored his con-versation with each, so as to assure he uttered protestationsof being neither for nor against the Union while strikingtelling and coercive blows to discourage prounion activity.2. By Reynaldo AlleyThe complaintalleges additionallythat theRespondent,by Sales SupervisorReynaldo Alley,interfered with, re-strained, and coercedemployeesin their exercise of pro- JACOB E. DECKER AND SONS73tected rights by interrogating employees around June 20,1974, as to their activities and the activities of their fellowemployees on behalf of the Union.On or about June 21, 1974, interrogated employees as tothe namesof fellow employees who were active on behalfof the Union.On or about June 21, 1974, threatened to discharge em-ployees supporting the union organizational effort.In the week of June 24, 1974, conveyed the impressionthat Respondent was spying on employees who engaged inactivity in support of the Union by instructing employeesto tell fellow employees who were supporting the Union to"lay off" because Respondent will find out about their ac-tivity in support of the Union.The record reveals through testimony by Alley that hebecame aware of the union campaign through McCarty onJune 19, 1974. Alley secured McCarty's permission to"drift through the plant and talk to some employees" asMcCarty wasconcernedwith the problem underlying theinitiation of union activity.His first contact was with Margie Bautista. He asked ifshe was aware of any problems in the plant, advising herthat "we have heard through the grapevine that there mightbe some union activity going on back here, and I was justwondering if we had some problems of one sort or anoth-er." Alley told Bautista as he left "-Margie if you hear ofany problems, keep me posted on them would you please?"Alley then had the first of three conversations with Al-fredo Orosco concerning the union campaign. The firsttook place at Orosco's work station immediately followingAlley's conversation withBautista.According to Alley, after some amenities, he asked Oros-co thesamething he asked Bautista. Orosco then askedhim if an employee could be fired for "pushing the union."Alley said "no."There was testimony of record by Alfredo Orosco con-cerning his conversationswith Alley. According to Oroscoin the first conversation on June 20, Alley brought up thesubject of the Union. He asked Orosco if he knew anythingabout the Union. Orosco said no. Alley then said thatsomeonewas trying "to push the Union in here." Oroscosaid he had not heard about it. According to Orosco, Alleythen said "that if I happen to hear anybody, you know,pushing the Union-they already know that there arearound seven men that signed the cards."Alley testified that Orosco told him that he had heardrumors that seven employees signed up in the union cam-paign,but he, Orosco, did not know their names. Alleyasked whether Orosco had identified any problems. Oroscosaid he had not.The next day, June 21, Orosco was at his work stationwhen Alley called him to the lunchroom where he queriedOrosco as to whether he had "found out anything aboutthe Union." According to Orosco, Alley asked him to co-operate, to find out who was pushing the Union, and toinform Alley. According to Orosco, Alley suggested that ifhe cooperated he could improve his job. According to Or-osco, he advised Alley that he was satisfied with his work.In that conversation, according to Orosco, Alley alsomentioned the benefits available and that a union was notneeded and there was no use in pushing a union in theplant.Orosco testified that he had a third conversation withAlley on June 22, when Alley called him from his workstation and talked with him. According to Orosco's ver-sion, "he started talking about the Union. Then he askedme if-. No. He told me if I knew anyone of his friends,which he knew that I wouldn't tell him which of my friendswas pushing the Union. You know, but in case somebodywas to go ahead and tell him, you know, because the Com-pany would find out-if he would find out, immediately wewould have to get rid of a man who was pushing the Unionand he could really find out where you'd be working, if youhad worked for Roeglein or any other places."Based on my observation of the demeanor of the wit-nessesAlley and Orosco as they testified, I credit the ver-sions given by Orosco, who I noted was a very impressivewitness, sincere, straightforward, and responsive, both ondirect and cross-examination. While the Respondent urgesthatOrosco gave two versions of his third conversationwith Alley, indicating in one that it was Alley who sum-moned him from his work station and in the other that itwas he who sought the meeting with Alley, a careful exami-nation of the explicit testimony reveals that Orosco's origi-nal attemptto see Alley was abortive and that it was Alleywho subsequently summoned Orosco from his work sta-tion, all in accordance with Orosco's credited testimony. Ido not credit the versions advanced by Alley nor his deni-als concerning the statements he made to Orosco.I am persuaded and I find that the statements alleged byOrosco to have been made by Alley in these conversationswere indeed made by Alley and I find that such statementsamount to interrogations, threats, and promises of benefitand provided the impression of company surveillance overemployee union activity, all amounting to interference, re-straint, and coercion in violation of Section 8(a)(1) of theAct as alleged in the complaint.Concerning the activity of Alley, the recordalso revealstestimony by Guadalupe Cantu, an employee of the Re-spondent who has been acquainted with Alley since child-hood as a close family friend. Cantu testified that he con-versedwithAlley in the employee parking lot on 2successivedays, June 20 and 21.In the first conversation, according to Cantu, Alley quer-ied himas to whether he had signed a card, Cantusaid no.According to Cantu, Alley said, "Well if you hear any-thing, well, let me know."In a subsequent conversation, according to Cantu, Alleyapproached him and said, "Well, we've got the guy." WhenCantu asked Alley who it was, Alley respondedthat it wasFred Orosco. Alley denies making thestatementsattribut-ed to him by Cantu.Basedon my observation of the demeanor of the wit-nesses asthey testified, I credit the testimony of Cantu whoimpressed me as truthful, sincere, and forthright in his tes-timony. I do not credit the denials of Alley. I am convincedand I find that Alley interrogated Cantu concerning unionactivityand thereby interfered with, restrained, andcoerced employees in their exercise of Section 7 rights inviolation of Section 8(a)(1) as alleged in the complaint. 74DECISIONSOF NATIONAL LABOR RELATIONS BOARD3. By Michael Seguinment at Roeglein for the reason,as he put itcandidly,because he was afraid he would not be hired. He had beendischarged from Roeglein for fighting.Orosco was dis-charged by the Respondent from his job as boner leadmanon June 28, 1974.During his employment with the Respondent, he re-ceived one promotion and in 1971 or 1972, one reprimandfrom his foreman, Joe Manke. According to Orosco, abouta year before his discharge, Manke complimented him onhis work.Orosco stated that he learned of the initiation of unionactivity on June 20, 1974, and met with union organizersalmost daily thereafter.Orosco signed a union card onJune 20 and was instrumental in getting other employees tosigncards, about 20 of them in the period June 20-28,1974, the date of his discharge.Orosco testified to a conversation which he had duringthis period with Company Supervisor Alley, more specifi-cally treated hereinabove which reveals that Alley unlaw-fully interrogatedOrosco, promised him benefits if hewould cooperate in identifying the union pushers, and fi-nally suggested that, if Orosco did not cooperate, the factthat he had not listed his former employment with Roe-glein from which he had been discharged for fightingwould come to the attention of the Respondent Company.There was testimony of record by Harold McCarty whostated in pertinent part that on June 25 or 26 he received atelephone call from an employee advising him that Oroscohad been discharged from a former employment with Roe-glein for fighting. According to McCarty he then called BillRoeglein on the telephoneto verifythe information; Roe-glein would not discuss it over the telephone and said thatifMcCarty came over personally he would discuss it. Mc-Cartywent personally to Roeglein's office where Roegleininformed him that Orosco had been employed at Roegleinprior to his employment at Respondent, that Orosco hadbeen the president of the local union at Roeglein and that"they had had a lot of problems with him over there aboutfighting.He said he was very militant."McCarty returned to Respondent's plant and reportedwhat he had learned to Bill Campbell, an official at thehome office in Phoenix. He advised Bill Campbell that "wehad a man here who had falsified his records, he did notindicate where he had worked previously, or we could notget no check on him why he left this other company, and ifwe had known he had this type record, we would not haveemployed him."McCarty denied advising Campbell that Orosco hadbeen president of the local union at Roeglein but McCartydid state that he advised Campbell at an earlier time thathe lad heard rumors that Orosco was trying to organize atRespondent's plant. In subsequent testimony,McCartystated that he had not advised Campbell of rumors con-cerningOrosco's organizingactivity.McCarty stated that, prior to Orosco's discharge, he hadheard rumors that Orosco was for the Union. McCartycharacterized Orosco as a good employee except that "hewandered off the job a lot when he should have been work-ing." Other than that, McCarty had no complaints aboutOrosco, he was a good employee. McCarty stated that headvised Campbell that the company policy was that, afterThe recordreveals that,sometime late in June, MikeSeguin,a foreman,called John A. Dominguez into an of-fice and conversed with him.When Dominguez askedwhetherhe had done anythingwrong,Seguin saidno, thenasked Dominguez if he knew"who was running the show."Accordingto Dominguez,Seguinasked if he hadseen anyunion cards floating around,askedifDominguez knewwho was behind the Union, asked if Dominguez hadsigned a unioncard, and advised him that if the Unioncame in theCompany couldcut benefits.Thesestatementswere denied by Seguin who gave a differentversion of theconversation and who statedthat he normally interviewedemployees who had beenon the job 3 or 4 weeks and wereperformingsatisfactorily for the purposeof explaining ben-efits and advancementopportunity in the plant.Seguinstated thathe did not use the word "union" in his conver-sation with Dominguez.Based on myobservation of the demeanor of the wit-nesses as they testified, I credit the versionof Dominguez,who impressed me as a sincere witness andI do not creditthe testimony of Seguin. I find thatthe statementsattribut-ed to Seguin by Dominguez were madeby Seguin and thatthey clearlyconstitutesuchinterrogation and threats as toconstituteinterference, restraint,and coercionin violationof Section8(axl) of the Act.4. By Plant ManagerHarold McCartyFinally the record reveals testimonyby Ray Tarin con-cerning a conversation with Plant Manager Harold Mc-CartywhereinMcCartyasked himwhy he hadgotten in-volved.McCartydenies ever asking Tarinabout the Unionand gave a lengthy explanation of his relationshipwith Ta-rin, emphasizing the fact that he was concernedwith prob-lems in the plant and not unionactivity.Based on my observation of the witnesses,Tarin andMcCarty,Iwas not impressed with thesincerityof eitherTarin orMcCarty.Tarin testified at some length less thancandidly,in order to protect theidentity ofhis fellow unionactivists and, consequently,his credibilitysuffered. In myview,while McCartywas very articulate and smooth in histestimony I felt that at times he was somewhat contrivedand tailored his versions for the record.Assumingarguendothat McCarty's version were accepted,Iwould neverthelessbe and I am convincedthat McCarty's professed preoccu-pation with so-called problems in the plant was simply amanifestation of his preoccupation with the unionactivityin the plant,and whether couched in terms of"problem"or "union"I find McCarty's statements amount to unlaw-ful interrogation violative of Section8(axl) of the Act ascharged in the complaint.B. The Alleged Unlawful Discharges and Suspensions1.The discharge of Alfredo OroscoOrosco testified he wasemployed bytheRespondentabout 5-1/2 years.At the time he was hired, he failed toindicate on the employment application his prior employ- JACOB E. DECKER AND SONSan employee received a warning slip, discharge was calledfor and that eventhough thesituationwas complicated bythe existenceof union activityhe would discharge Orosco.Campbellacquiesced in proceeding in the normal mannerregardless of the unionactivity. That afternoon Orosco wasdischarged for violatingthe companyrule on falsificationof record.I am thoroughly convincedfromthis record and I findthat the Respondent dischargedOroscobecause of hisunionactivity and therebydiscriminated in regard to hireor tenure of employment to discourage membership in ac-tivity on behalf of the Union herein and therebyviolatedSection 8(a)(1) and(3) of the Act.In so finding and concluding,I am stronglypersuadedby the factthat the timingof thedischargeoccurred I weekafter the initiationof union activity at the plant; thatknowledgeby the Respondent of Orosco's participation insuchactivity,with athreat bya supervisorto Orosco that ifhe didnot cooperatethe Company would find out aboutthe falsification of hisemployment application; that theconvenient telephone call informingMcCarty ofthe falsifi-cation, andMcCarty'shaste in contacting the home officeand discussing the matterwhile Orosco's union activitywas also under considerationand McCarty's haste in dis-charging a good employee after morethan 5 years of em-ploymentfor a violationwhichwas almostendemic to thatenvironment, and finally my credibilityresolutions relativetoMcCarty who Iam convinced was tailoring his testimo-ny, all lead me to concludethat thedischargeof Oroscowas clearly and undoubtedly based atleast in part on hisunion activity and accordingly I find suchdischarge un-lawful in violation of Section 8(a)(1) and(3) of the Act.2. The allegedunlawful suspensionsof Raymond Tarinand Jesse GarciaThe recordreveals that Respondent's employee JesseGarcia's brother-in-lawRaymond Tarin was employed bythe Respondentaround January or early February 1969.On his employment application, Tarin clearly stated thathe was not relatedby birth ormarriageto Garcia,namingGarcia as a reference.On January 4, Garcia signed a com-pany formstatingthat he wasnot relatedto Tarin.According to Tarin, on July 22, 1974, Brietzkenotifiedhim thathe was suspendedfor 30 daysbecause of falsifica-tionof company records, referring to his application foremploymentwith the Company about 4-1/2 yearsearlier.An hour laterJesse Garcia was similarly suspended.Thereis no questionon the record but that Garcia andTarin bothfalsifiedcompany recordsand were bona fidecandidates for suspension.The onlyquestioniswhether ornot the suspensions were meted out inpartbecause of or inresponse to the union activitiesof Tarin and Garcia. I findand concludethat thesuspensionsof Tarin and Garciawere effectedby theRespondent because oftheir unionactivity.In this connection,Iam satisfiedfrom the record thatTarin engaged in unionactivity prior tohis suspension andthat whetherreferred to as rumors or actual knowledge, itis clear to me fromthis recordas a whole thatMcCartyand other of theRespondent's key management team were75awareof this activity.Even if.direct knowledge were notestablished, I would andI do infer such knowledge on thepart of Respondent from the-record herein as a whole.WeisePlow Welding Company, Inc.,123 NLRB616 (1959).In finding unlawful motivation as the basis for the sus-pensions,I found it significantthat Garcia andTarin weresuspendedthe day afterthe union meeting.Additionally, Ifind it significantthat both Tarin and Garciahad main-tained unblemished records inover 4 years ofsatisfactoryemploymentwiththe Respondent.While muchhas been made herein of the argument thatGarcia andTarin had been given an opportunityto correcttheir records and failedto do so,I am convinced from therecordthat theywere not giventhis opportunityprior totheir suspension.Assumingarguendothat theyhad been, itwould not dispose of the basic question herein of whetheror not theCompany was motivatedin whole or in part inthe suspensionsofTarin and Garcia bytheirunionactivity.In sum,I find that in the suspensionsof Tarin and Gar-cia the Respondent was motivated at least in partby theirunion activityand that therebythe Respondent violatedSection 8(a)(1) and (3) of the Actas alleged in the com-plaint.3.The alleged unlawful discharge of John A. DominguezDominguez was employed June11, 1974, anddischargedby theRespondent's Sekula on September6, 1974,becausehismachines had been"tagged"by the health inspectorand his performance"wasn'tworth a damn."Domiguez testified that he signed a union authorizationcard,and that when,in a conversation with Seguin aroundthe time of Orosco's discharge,Seguin asked him whetherhe had signed a card he said he had not.Dominguez testified that other members of the cleanupcrew had on some occasions had their machines"tagged"but that no disciplinary action had been taken againstthem.This testimony was corroborated by Seguin ofRespondent'smanagement.There was testimony of record by Seguin that Domin-guez was a good employee but that around August 14,1974, Dominguez'machine was tagged and Seguin was ad-vised by employee Vargas that Dominquez was apatheticabout his job; that Sekula talked with Dominguez who"didn't seem to really care about his work," and that Dom-inguez was not performing satisfactorily. Sekula and Se-guindecided thatDominguez was not interested in hiswork and should be discharged.Seguin explained that although company policy requireda written warning prior to discharge Dominguez had notbeen given a prior written warning because he was on pro-bation.The record in my view establishes that Dominguez was aprobationary employee, that the probationary period was90 days,that Dominguez'performance had not deteriorat-ed nor had he been warned about his performance, thatother probationary employees who had been discharged inthis period had gone down hill, that the matter was broughtto his attention, that other probationary employees hadbeen discharged for poor performance,and that there was 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDample cause for his discharge on September6, 1974. As towhether this discharge for cause was pretextual, I havecarefully considered the record and I am convinced that itwas. I am persuaded on this record that the Respondenthad knowledge of Dominguez'union activityand that suchactivity was in fact the basis at least in part for his dis-charge.Crediting the testimony of Dominguez who was straight-forward and convincing,it is established on the record thathe signed a union card and openly indicated his unionpreference to other employees and to his leadman,Vargas,who was in direct communication with Assistant Superin-tendent Sekula and who allegedly notified Sekula thatDominguez'work was poor.Ido not credit thetestimonyof Sekula,as I was convinced from his demeanor that hewas fabricating his testimony.I do not credit Sekula's testi-mony that he warned Dominguez prior to Dominguez dis-charge nor his statement that Vargas labeled Dominguez asa poor worker,a statement not corroboratedby Vargaswho did not testify and which was conveniently availableto underpin the hasty discharge of Dominguez.According-ly, I find that Dominguez was discharged in violation ofSection 8(axl) and(3) of the Act.III.THE OBJECTIONSTO THE ELECTIONPursuant to a Decision and Direction of Election issuedby the Regional Director for Region 23 on September 17,1974, an election was conducted in the representation caseinvolved herein on October 10 and 11,1974, among theemployees in the appropriate bargaining unit.The tally ofballots served on the parties immediately following theelection disclosed the following results:There were approximately 121 eligible voters;no voidballots;54 votes cast for the Petitioner;63 votes castagainst participating labor organization;117 valid votescounted;4 challenged ballots; and 121 valid votes countedplus challenged ballots.The challenged ballots were notsufficient in number to affect the results of the election.Thereafter on October18, 1974,Petitioner filed timely"Objections to Conduct Affecting Results of the Election."An investigation of the objections was conducted and theActing Regional Director found that the Petitioner's objec-tions raised substantial and material factual issues whichwould more appropriately be resolved by a hearing. It wasthe conclusion of the Acting Regional Director that theissues raised in Cases23-CA-5251 and 23-CA-5189 beardirectly on the validity of the election conducted herein,and it was ordered that Cases23-RC-4121, 23-CA-5251,and 23-CA-5189 be consolidated for the purpose of hear-ing, ruling,and decision by an Administrative Law Judge,and that thereafter Case 23-RC-4121 be transferred to andcontinued before the Board in Washington, D.C.Amalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO, LocalUnionNo. 171, Peti-tioner herein, files the objections to conduct affecting theresults of the election conducted under the auspices of Re-gion 23 of the National Labor Relations Board on October10 and 11,1974, at San Antonio,Texas, and requests thatthe election results and tally of ballots for the election bevoided and set aside on the grounds that the Employerherein interfered with, coerced, and restrained its employ-ees who were eligible to vote in the critical period beforeand during said election and thereby affected,influenced,and interfered with the employees' freedom of choice andthe selection of a bargaining representative was impossibleor highly improbable under the standards set forth in theAct andrequiredby the National LaborRelations Board.The conduct of the Employer which is alleged to haveimpaired and adversely affected the exercise of free choiceon the employees is briefly; that1.On or about September 29, 1974, the Employer un-lawfully distributed propaganda literature over the signa-ture of a guard-night watchman. The literature, which wasdistributedduringworking hoursby theguard-nightwatchman,contained material misrepresentations concern-ingother collective-bargaining agreementswhich theUnion had with other employers. Furthermore, the litera-ture contained material misrepresentations concerning thedescription of the bargaining unit with those employers.The literature was allegedly distributed in the critical peri-od before the election and the Union did not have an op-portunity to respond.2.By distributing the above-mentioned literature duringworking hours in the plant,the Employer placed the em-ployees in a position of declaring themselves whether theywerefor the Employer or for the Union.3.On or about October 4, 1974, the Employer distribut-ed a handbill, the purpose of which was to suggest to em-ployees the inevitability of a strike in the event the Unionwon the election. The handbill allegedly materially misrep-resentedthat the Employer did not have to bargain withthe Union in the event the Union won the election.4.The Employer subjected employees to threat of lossof benefits and/or promises of benefits for a "no" vote inthe critical period before the election.5.The Employer distributed a booklet which contained"demands" that employees should make of the Union be-fore they decided to vote in favor of the Union. The "de-mands" were of the nature with which the Union could notpossibly comply.6.On or about September 26, 1974, the Employermailed a letter to all of its employees stating in effect,interalia,that a strike was inevitable and that the employeeswould lose their benefits if the Union were successful.7.The Employer held five captive audience speechesand one 2 days before the election wherein the Employerstated,inter alia,that the employees would lose their bene-fits at the bargaining table,that a strike and violence wasinevitable, that the Company would not bargain with theUnion, and that the plant would be shut down, all of whichwould occur if the Union won the election.8.The Employer discriminatorily used and threatenedto use its policy concerning family related employees work-ing together in the same plant.The policyand rule wasused and threatened against union supporters whereas sev-eral antiunion employees who were related by family wereallowed to continue to work with immunity from the rule.Several family related employees who were antiunion wereeven promoted.9.A few days prior to the election, several employeeswere told by their forelady that they could leave the plant JACOB E. DECKER AND SONSduring the lunch hour, a violation of the Employer's rules,in order to go to a party being held by the plant superinten-dent at a tavern owned and operated by said superinten-dent. The employees were given free beer. The employeeswere told that they did not have to punch out, when therules require that employees punch out before leaving theplant.10.Within 24 hours prior to the election, the Employercampaigned and threatened employees that they wouldlose their existing benefits,such as free uniforms, if theUnion won the election.11.The Employer instructed employees to stay awayand not to talk with certain strong union supporters. Asoap salesman was furnished names of the employees andwas allowed to come in to the plant and lecture employeesthat they should vote against the Union inasmuch as Roe-glein, which is represented by the Union, was going out onstrike. The sole intent of the lecture was to unlawfully af-fect the results of the election.12.The Company subjected a substantial number ofemployees to an intense and repeated antiunion solicita-tion by supervisors in the critical period before the elec-tion. Furthermore, supervisors of the Employer threatened,coerced,and intimidated employees concerning their unionactivities.13.The Employer terminated the employment of vari-ous employees and suspended employment of other em-ployees because of their various activities on behalf of theUnion. All of the unlawful conduct and activities unlawful-ly affected the results of the election.With respect to the objections to the election, in view ofthe findings hereinabove, it is clear that the Respondent bynumerous acts of interrogation,threats,and creating theimpression of surveillance of union activity, unlawfully in-terfered with, restrained, and coerced its employees in theperiod prior to the election, and, further, that the Respon-dent unlawfully discriminated in regard to hire or tenure ofemployment to discourage membership in the Union here-in by the discharges of Orosco and Dominguez and thesuspensionsof Tarin and Garcia, all in the period follow-ing the initiation of the union campaign and prior to theelection and some within the critical period between thefiling of the petition and the holding of the election.I am thoroughly convinced that by the foregoing all per-vasive conduct the Respondent indeed impaired and ad-versely affected the exercise of free choice by the employ-ees.Under these circumstances, and in view of my explicitcredibility findings hereinabove, I find it unnecessary toreach and consider the additional objections to the electionwhich in my view would be cumulative. Having found thatObjections 8, 12, and 13 are clearly sustained on this recordand having found significant violations of Section 8(a)(1)and (3) by the Respondent herein, I find that thereby theRespondent impaired and adversely affected the exerciseof free choice by the employees. I shall accordingly recom-mend that the election conducted on October 10 and 11,1974, be set aside and voided and that a new election bedirected.IV. THE REMEDY77Having found that the Respondent engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Ithas been found that Respondent violated Section8(a)(1) and (3) of the Act by discriminatorily dischargingAlfredo Orosco and John T.Dominguezand by discrimi-natorily suspending Raymond Tarin and Jesse Garcia. Re-spondent will be directed to offer them reinstatement andto make Orosco, Dominguez, Tarin, and Garcia whole forany loss of earnings suffered by reason of this discrimina-tion, less net earnings during such period, with backpaycomputed on a quarterly basis in the manner establishedby the Board inF.W.Woolworth Company,90 NLRB 289(1950). Backpay shall carry interest at the rate of 6 percentper annum as set forth inIsis Plumbing & Heating Co.,138NLRB 716 (1962). And, it will be recommended that Re-spondent preserve and upon request, make available to theBoard all payroll records, social security payment records,timecards, personnel records and reports and all other rec-ords necessary and useful to determine the amount ofbackpay due and the rights of reinstatement under theterms of these recommendations.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Charging Party is a labor organization within themeaning of the Section 2(5) of the Act.3.By discharging Alfredo Orosco and John T. Domin-guez and by suspending Raymond Tarin and Jesse Garciain order to discourage membership in the Union, the Re-spondent has violated Section 8(a)(3) of the Act.4.By the foregoing conduct, and by interrogating em-ployees as to their union sympathies and activities andthose of fellow employees, threatening employees with dis-charge and loss of benefits if they assisted or selected theUnion, and by creating the impression that the union activ-ities of the employees were under surveillance by the Em-ployer,Respondent has interfered with, restrained, andcoerced employees in the exercise of their rights guaran-teed by Section 7 of the Act, in violation of Section8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.By the conduct described in paragraphs 3 and 4above, and insofar as said conduct occurred during thecritical period between the filing of the petition and theelection on October 10 and 11, 1974, the Respondent hasengaged in preelection misconduct interfering with thefreedom of choice of its employees in the appropriate bar-gaining unit. 78DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the foregoingfindingsof fact,conclusions of law,and the entirerecord, and pursuantto Section10(c) of theAct, I herebyissue the following recommended:ORDERIRespondent Jacob E. Decker and Sons,San Antonio,Texas, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging,suspending,or otherwise discriminatingagainst any employee in regard to hire or tenure of employ-ment or any term or condition of employment to discour-age those employees from unionactivity and membership.(b) Threatening employees with discharge,loss of bene-fits, or any other form of reprisal for engaging in any unionor other activity protected by the Act.(c) Interrogating employees as to their unionactivityand sympathies and that of other employees,creating theimpression of surveillance of the union activities of em-ployees.(d) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights underSection7 of the Act.2.Take thefollowing affirmative action designed to ef-fectuate the policiesof the Act:(a)Make employees Alfredo Orosco, John T. Domin-guez, Raymond Tarin,and Jesse Garcia whole for any lossof earnings sustained by them, in the manner set forth inthisDecision,and offer Orosco and Dominguez reinstate-ment to their former employment.(b) Preserve and, upon request, make available to theBoard or its agents allpayrollrecords, as set forth in thisDecision.(c)Post at its plant in San Antonio, Texas, copies of theattached notice marked "Appendix." 2 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 23,after being duly signedby theRespondent's repre-sentative,shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter,in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shallbe taken by the Respondent to1 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.2 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "insure that said notices are not altered, defaced,or coveredby any other material.(d)Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of thisOrder,what stepshave been taken to comply herewith.IT IS FURTHER RECOMMENDED that the election in Case 23-RC-4121be set aside and that the Board take such furtheraction in that case as it deems appropriate in the circum-stances.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at whichall sideshad a chance to giveevidence, an Administrative Law Judge of the NationalLabor Relations Board has found that we violated the Na-tional Labor Relations Act, and has ordered us to post thisnotice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything that restrains or coercesemployees with respect to these rights. More specifi-cally:WE WILL NOT discharge, suspend, or otherwise dis-criminate against employees for joining or supportingAmalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, Local Union 171, or anyother Union.WE WILL r-:)r threaten employees that they will losetheir jobs and benefits if the employees select a unionto represent them or otherwise assist the Union.WE WILL NOT tell our employees that we know who isengaging in union activity.WE WILL NOT interrogate employees concerning theirunion activities and sympathies and that of their fel-low employees.WE WILL reinstate Alfredo Orosco and John T.Dominguez.WE WILL make whole, Alfredo Orosco, John T.Dominguez, Raymond Tarin and Jesse Garcia.JACOB E. DECKER AND SONS